       Case 3:19-cv-00207-LRH-WGC Document 5 Filed 05/01/19 Page 1 of 3



 NICHOLAS A. TRUTANICH
 United States Attorney

 GREG ADDINGTON
 Assistant United States Attorney
 Nevada Bar # 6875
 Bruce R. Thompson U.S. Courthouse & Fed. Bldg.
 400 South Virginia Street, Suite 900
 Reno, NV 89501
 (775) 784-5438
 Greg.Addington@usdoj.gov


                            UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEVADA

JANET BROWN, LAURA MELENDEZ, and )
JOHN BRADLEY BROWN,                    ) 3:19-cv-207-LRH-WGC
                                       )
             Plaintiffs,               )
                                       ) MOTION TO ADMIT GOVERNMENT
      v.                               ) ATTORNEY (ROBERT GROSS)
                                       )
UNITED STATES OF AMERICA,              )       AND ORDER THEREON
                                       )
             Defendant.                )
 _____________________________________ )

       THE UNITED STATES ATTORNEY for the District of Nevada hereby moves, pursuant
to LR-IA-11-3, for the admission of Robert Gross to the Bar of this Court for the purpose of
representing the United States of America, its political subdivisions, officers, and employees,
during the period of his employment by the United States as an attorney. It is anticipated that Mr.
Gross will enter an appearance in this action on behalf of the United States.
       Mr. Gross has been a licensed attorney since February 1985. Mr. Gross is a member in
good standing of the District of Columbia Bar (Bar # 425737) and the New York Bar (Bar #
1960426). Since August 1984, Mr. Gross has been employed by the United States Department of
Justice having been hired through the Attorney General’s Honor Law Graduate Program. Since
February 1985, he has been employed as an attorney by the U.S. Department of Justice. He
currently holds the position of Senior Trial Counsel, Aviation, Space & Admiralty Litigation,



                                                 1
       Case 3:19-cv-00207-LRH-WGC Document 5 Filed 05/01/19 Page 2 of 3




Torts Branch, Civil Division, and his office is located in Washington, D.C.
        LR-IA-11-3 provides that, “Unless the court orders otherwise, any attorney who is a
member in good standing of the highest court of any state, commonwealth, territory or the
District of Columbia, who is employed by the United States as an attorney and has occasion to
appear in this court on behalf of the United States, is entitled to be permitted to practice before
this court during the period of employment upon motion by the employing federal entity, the
United States Attorney, the United States Trustee’s Office, or the Federal Public Defender for
this district or one of the assistants.”
        It is respectfully requested that an Order be issued permitting Robert Gross to practice
before this Court during the period of his employment by the United States as an attorney. It is
anticipated that Mr. Gross will enter an appearance in this action on behalf of the defendant
United States.
                                                       Respectfully submitted,

                                                       NICHOLAS A. TRUTANICH
                                                       United States Attorney

                                                       /s/ Greg Addington
                                                       GREG ADDINGTON
                                                       Assistant United States Attorney



                                           IT IS SO ORDERED:

Date: _______________,
      May 3, 2019.     2019

                                                ______________________________________
                                                UNITED
                                                LARRY R.STATES
                                                          HICKSDISTRICT JUDGE
                                                UNITED STATES DISTRICT JUDGE




                                                   2
